953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ANADARKO PETROLEUM CORPORATION, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Panhandle Eastern Pipe Line Co., et al., Intervenors.ANADARKO PETROLEUM CORPORATION, Petitionerv.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,ANR Interstate Gas Company, et al., Intervenors.
Nos. 90-1548, 90-1570, 91-1228.
United States Court of Appeals, District of Columbia Circuit.
Jan. 29, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motions to dismiss and to vacate Commission orders in part, and the responses thereto, it is


2
ORDERED, on the court's own motion, that the court's January 31, 1991 order consolidating Nos. 90-1548, 90-1570, and 90-1596 be vacated.   It is


3
FURTHER ORDERED that Nos. 90-1548, 90-1570, and 91-1228 be dismissed as moot.   To the extent the Seasonal Sales Program (SSP) was under review in those petitions and the SSP was effective only through March 1991, the issues under review in those petitions are moot.   It is


4
FURTHER ORDERED that the motion to vacate Commission orders in part be denied.   Vacatur pursuant to the doctrine announced in  United States v. Munsingwear, Inc., 340 U.S. 36 (1950), and  A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329-30 (1961), is not appropriate because the relevant agency orders are not moot.


5
The Clerk is directed to withhold issuance of the mandates in Nos. 90-1548, 90-1570, and 91-1228 until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.